Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered October 24, 2003, convicting defendant upon his plea of guilty of the crime of attempted robbery in the first degree.
Defendant pleaded guilty to the reduced charge of attempted robbery in the first degree in satisfaction of a three-count indictment. As part of the plea agreement, defendant both orally and in a detailed signed writing waived his right to appeal. He was thereafter sentenced in accordance with the negotiated plea agreement to a prison term of five years followed by five years of postrelease supervision. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Defendant knowingly, voluntarily and intelligently waived his right to ap*991peal and this waiver encompasses those issues raised by defendant in his pro se submission (see People v Kemp, 94 NY2d 831 [1999]). The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.